                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
                                                                                        , U.S. DISTRICT COURT
                                                                                         RICHMOND, VA
DANEION S. JENNINGS,                          )
                                              )
       Plaintiff,                             )
                                              )
V.                                            )            Civil Action No. 3: 18CV793-HEH
                                              )
KAREN STAPLETON, et al.                       )
                                              )
       Defendants.                            )

                             MEMORANDUM OPINION
                        (Granting Defendants' Motion to Dismiss)

       Daneion S. Jennings, a former Virginia inmate proceeding prose and informa

pauperis, filed this 42 U.S.C. § 1983 action. (Compl., ECF No. 1). 1 Jennings names as

Defendants: Karen Stapleton, Offender Discipline Manager, and Mr. Haden, Institutional

Hearings Officer ("IHO") at -Indian Creek Correctional Center (collectively

"Defendants"). (Id. at 1-2.) Defendants filed a Motion to Dismiss, asserting, inter alia,

that Jennings's claims should be dismissed for failure to state a claim upon which relief

may be granted. 2 (ECF No. 14.) Despite the provision of notice pursuant to Roseboro v.


1
  The Court employs the pagination assigned by the CM/ECF docketing system to the parties'
submissions. The Court corrects the spelling, punctuation, and capitalization in the quotations
from Jennings's submissions.
2
  In his Complaint, Jennings presents claims regarding prison disciplinary convictions that he
received in 2016 and 2017. (See generally Compl. 5-9.) In addition to arguing that Jennings's
claims fail to state a claim upon which relief may be granted, Defendants argue, inter a/ia, that
Jennings's claims regarding his 2016 disciplinary convictions are time-barred and his claims
regarding his 2017 disciplinary convictions are moot because the 2017 disciplinary convictions ·
were overturned. (Mem. Supp. Mot. Dismiss 4-7, ECF No. 15.) With respect to Jennings's
2016 disciplinary convictions, Defendants argue that "Jennings would have been aware of the
facts giving rise to [these] claims no later than September 30, 2016," and "Jennings did not file
Garrison, 528 F .2d 309 (4th Cir. 1975), Jennings did not respond to Defendants' Motion

to Dismiss. For the reasons stated below, the Motion to Dismiss (ECF No. 14) will be

granted.

                       I. STANDARD FOR MOTION TO DISMISS

        Pursuant to the Prison Litigation Reform Act ("PLRA") this Court must dismiss

any action filed by a prisoner if the Court determines the action ( 1) "is frivolous" or


the instant action ... until November 2, 2018 at the earliest." (Id. at 6-7 (footnote omitted).)
Defendants therefore argue that Jennings's claims regarding his 2016 disciplinary convictions
are untimely because he was required to file this action "within two years after the cause of      .
action accrue[d]." (id. at 5-6.) Defendants are correct that, for this action to be timely, Jennings
must have filed this action within two years of the accrual of his claims. See Lewis v. Richmond
City Police Dep 't, 947 F.2d 733, 735 (4th Cir. 1991). However, in determining when a cause of
action accrues, "even though the limitation period is borrowed from state law, the question of
when a cause of action accrues under 42 U.S.C. § 1983 remains one of federal law." Nasim v.
Warden, Md. House ofCorr., 64 F.3d 951,955 (4th Cir. 1995) (emphasis in original) (citing Cox
v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)). Furthermore, in addition to the requirement that
§ 1983 actions in Virginia be filed within two years of the accrual of the plaintiffs claims,      .
inmate-plaintiffs typically must satisfy the Prison Litigation Reform Act's ("PLRA") exhaustion
requirement. See Jones v. Bock, 549 U.S. 199,216 (2007); Woodfordv. Ngo, 548 U.S. 81, 90
(2006); Porter v. Nussle, 534 U.S. 516,524 (2002). Recently, the United States Court of
Appeals for the Fourth Circuit held that "federal equitable tolling principles" must be applied "to
equitably toll § 1983 limitations during the PLRA exhaustion period." Ballle v. Ledford, 912
F .3d 708, 718-19 (4th Cir. 2019) (citations omitted). Defendants fail to address whether
Jennings pursued any administrative remedies and whether his pursuant of administrative
remedies would equitably toll the limitation period. As such, the Court will address the merits of
Jennings's claims regarding his 2016 disciplinary convictions.                                     ·
        Additionally, Defendants argue that Jennings's claims regarding his 2017 disciplinary
convictions are moot because the 2017 disciplinary convictions were overturned. (Mem. Supp.
Mot. Dismiss 4-5.) With respect to mootness, "a case is moot when the issues presented are no
longer 'live' or the parties lack a legally cognizable interest in the outcome." Powell v.
McCormack, 395 U.S. 486,496 (1969) (citation omitted). Further, "[i]fintervening factual or
legal events effectively dispel the case or controversy during pendency of the suit, [a] federal
court[ is] powerless to decide the questions presented." Ross v. Reed, 719 F.2d 689, 693-94 (4th
Cir. 1983). Here, Jennings's 2017 disciplinary offenses were "overturned and the attendant         ·
penalties were annulled." (ECF No. 15-1, at 2.) However, although not well-articulated in
Jennings's Complaint, insofar as Jennings claims that the imposition of the disciplinary sanctions
prior to the 2017 disciplinary offenses being overturned violated his due process rights,
Defendants fail to address whether such claims are also moot. Therefore, the Court also will
address the merits of Jennings's claims regarding his 2017 disciplinary convictions.

                                                 2
(2) "fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see

28 U.S.C. § 1915A. The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay v. Yates, 809 F. Supp. 417,427 (E.D. Va. 1992) (quoting Neitzke v. Williams, 490

U.S. 319,327 (1989)), ajf'd, 36 F.3d 1091 (4th Cir. 1994). The second standard is the

familiar standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943, 952

(4th Cir. 1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure§ 1356 (1990)). In considering a motion to dismiss for failure to state a clairri,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 1 F.3d 1130, 1134 (4th

Cir. 1993); see also Martin, 980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       The Federal Rules of Civil Procedure "require[] only 'a short and plain statement_

of the claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests."' Bell At/. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (second alteration in original) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). Plaintiffs cannot satisfy this standard with complaints·

                                              3
containing only "labels and conclusions" or a "formulaic recitation of the elements of a

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."·

Iqbal, 556 U.S. at 678 (citing Bell At/. Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of [his or] her claim." Bass v. E.l. DuPont de Nemours

& Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d

193,213 (4th Cir. 2002); Iodice v. United States, 289 F.3d 270,281 (4th Cir. 2002)).

Lastly, while the Court liberally construes prose complaints, Gordon v. Leeke, 514 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop, sua

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock v. Carroll, 107 F.3d 241,243 (4th Cir. 1997) (Luttig, J.,

concurring); Beaudettv. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                            II. JENNINGS'S ALLEGATIONS

       A.     Jennings's Disciplinary Charges

       In Jennings's Complaint, he alleges that his "due process rights have been violated

by the [IHO] at Indian Creek Correctional Center, Mr. Haden, [when Mr. Haden]

den[ied] [Jennings] of [his] right to appeal [the following] disciplinary offenses: ICCC-·



                                               4
2016-0661, ICCC-2016-0755, ICCC-2017-0987, and ICCC-2017-1181." (Compl. 5.}

With respect to the four challenged disciplinary offenses, Jennings contends that: 3

          I filed an informal complaint about the ICC-2016-0661 and ICC-2016-
          0755 offenses, [and] instead of accepting responsibility for his mistake,
          IHO Mr. Haden lied to me in his response to tell me my "cases [are] not
          appealable" because I "accepted the Penalty Offer." [Virginia Department
          of Corrections ("VDOC")] Operati[ng] Procedure [("O .P. "]) 861.1
          "Offender Discipline" section ... disproves Haden's claim that the offenses
          were "not appealable" due to my acceptance of the Penalty Offer. Haden
          was in a conflict of interest because to admit the truth he would have to
          admit that he made an error that would result in the overturning of these
          offense[s] which would grant me a substantial amount of good time back.

(Id.)

          Further, Jennings alleges that "[o]n October 30th , 2017, [he] sent a letter to the

Director of [V]DOC, Harold Clark[e]," and "[t]he letter was forwarded to Discipline

Manager Karen Stapleton." (Id. at 6.) In his letter, Jennings contends that he raised,

inter alia, the following concerns: "issues with the offenses, the policies governing what

is required to be done by [V]DOC employees, their denial of [his] appeal [and] due

process, [and] when the time period for [his] appeal shall begin." (Id.)

          Jennings alleges that in Defendant Stapleton's January 26, 2018 response to his

letter "she [made] 3 deliberate lies" regarding the applicable VDOC polices and

procedures. (Id.) First, Jennings contends that Defendant Stapleton claimed that "[t]he

timeframes to appeal [his disciplinary charges] had expired;" however, "since [he] never

received [his] completed copies [his] time period for appeal has never started, let alone

'expired' as claimed by Stapleton." (Id.) Jennings next contends that Defendant


3
    The Court omits the secondary citations set forth in Jennings's Complaint.

                                                  5
Stapleton claimed that "when an offender enters into a Penalty Offer, any appeal of the

offense is limited to a determination of whether there was acceptance of a Penalty Offer

and whether there was any serious procedural error prior to the acceptance of this Penalty

Offer." (Id. (emphasis in original) (internal quotation marks omitted).) However,

Jennings contends that pursuant to VDOC O .P. 861.1,

       If an offender has accepted a Penalty Offer, . . . , but later appeals the
       Disciplinary Offense Report, only the following issue may be considered:
           1. If there was an acceptance of a Penalty Offer, if applicable
           2. If there was an admission of guilt
           3. If there is a serious procedural error or error in the imposition of the
              penalty.

(Id. at 7 (internal quotation marks omitted).) Jennings alleges that Defendant "Stapleton

intentionally falsified the policy in her response to [him] to intentionally make [him]

think [he] was wrong and nothing could be done." (Id.) Finally, Jennings contends that

"[h]er last intentional lie was telling [him] that she ' [saw] no reason to go back and

overturn these charges now[;]' [h]owever, in her affidavit submitted to the Va. Supreme

Court for [Jennings's state habeas action], she states that as [he] was never provided [his]

completed Disciplinary Offense Reports, she was overturning offenses ICCC-2017-0987

and ICCC-2017-1181." (Id.)

       B.     Jennings's State Habeas Petition

       With respect to the above-referenced state habeas petition, prior to initiating the

present action, Jennings filed a petition for a writ of habeas corpus in the Supreme Court




                                              6
of Virginia challenging the legality of the same four disciplinary convictions that are at

issue here. (See ECF No. 15-1, at 1.)4

        The Supreme Court of Virginia dismissed Jennings's state habeas petition,

concluding that "[his] claims [were] time-barred to the extent they challenge petitioner's

2016 infractions," and that his claims regarding his 2017 infractions "[were] not

cognizable in habeas corpus." (Id. at 2 (citation omitted).) Specifically, with respect to

Jennings's 2017 infractions, the Supreme Court of Virginia explained that "his August

2017 infraction was a $6 fine, that infraction has been dismissed, and the fine has been

reimbursed," and ''[ s] imilarly, petitioner's October 2017 infraction has been overturned

and the attendant penalties annulled." (Id.) Therefore, the Supreme Court of Virginia

concluded that Jennings's claims regarding his 2017 infractions were not cognizable in

habeas corpus because he did "not contend that either his August or October 2017

infraction ha[ d] a continuing effect on the duration of his confinement." (Id.)

       C.      Resulting Harm to Jennings & Jennings's Claims Against Defendants ·

       As a result of the institutional convictions, Jennings contends that Defendants

"violated [his] right to not be subject to cruel and unusual punishment." (Compl. 8).

Jennings alleges that "[he] was fined $10 for offense case number ICCC-2016-0661 and

given 30 days disciplinary segregation along with loss of 180 days of good time for


4
  The Court notes that, in this action, both Jennings and Defendants submitted various records
and filings from Jennings's state habeas proceeding. Jennings's prior state habeas proceeding is
a matter of public record of which this Court may properly take judicial notice, see Philips v. Pitt
Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009), "without having to convert the Rule
12(b)(6) motion to one for summary judgment under Rule 56(b)." Walker v. Kelly, 589 F.3d
127, 139 (4th Cir. 2009).

                                                 7
offense case number ICCC-2016-0755." (Id.) Additionally, Jennings alleges that "as a

result of [Defendant Haden's] actions, [he] will be wrongfully imprisoned after

December 14th , 2018," which was "[his] original release date." (Id. at 5.)

       Jennings also claims that

       because [he is] "time-barred" on the state habeas corpus petition,
       [Defendant] Stapleton is still allowing the denial of [his] appeal, violation
       of [his] due process rights, and serious procedural error or error in the
       imposition of the penalty to stand for offenses ICCC-2016-0661 and
       ICCC-2016-0755 which will result in [his] wrongful imprisonment.

(Id. at 7.) Jennings contends that "this is a 'continuing wrong' as in [Defendant

Stapleton] is aware of the situation, continues to deny [him] of [his] appeal and continues

to violate [his] due process rights." (Id.)

       Further, Jennings alleges that "as a result of offense case ICCC-2016-0755, [he

has] not been allowed to be at [his] re-entry site location" because "the mentioned offense

caused [his] right for [his] re-entry site location to be waived." (Id. at 8.) Jennings

contends that, as part of "re-entry planning," offenders are typically "placed within 50

miles of their home plan location." (Id.) In contrast, Jennings alleges that "[s]ince being

charged with this offense, [he has] been kept hundreds of miles from [his] home plan

location." (Id.)

       Jennings asserts that had he "been provided [his] due process rights, [he] would

have been able to appeal [his] offenses, had them overturned due to the procedural errors,

and [he] could have been eligible for [his] re-entry site location where [his] family could.

visit [him] regularly again." (Id. at 8-9.) Additionally, Jennings alleges that "[he] also

would not be subject to harm" because he is "a Security Level I offender, but [the

                                              8
VDOC] is overriding [him] to a security level 3 for the mentioned offenses, even after 2

of them have been overturned." (Id. at 9.) Jennings contends that "[t]he override and

keeping [him] at a higher level, more restrictive facility could also be retaliation for [his]

filing of litigation against [the VDOC]."5 (Id.)

       Furthermore, Jennings, alleges that "[w]hich ever way it is looked at, the cruel and

unusual punishment that has resulted [from] the offenses of which [he was] denied [his]

right to due process ... is a 'continuing wrong' as [he is] continuing to be housed in a

higher security level facility way outside of [his] re-entry location." (Id. at 9; see id.

at 8.) Additionally, Jennings alleges that "[he] was not afforded the same due process

rights as other offenders as [he] was denied the right to appeal these offenses," and "[he

was] not allowed the same re-entry planning as other offenders." 6 (Id. at 8.)


s As set forth herein, Jennings's vaguely references "retaliation" and alleges in a conclusory
manner that "keeping [him] at a higher level, more restrictive facility could also be retaliation for
[his] filing of litigation against [the VDOC]." (Compl. 9.) However, besides this conclusory
allegation, Jennings fails to provide any supporting facts or further explanation regarding any
alleged retaliation against him. Such a vague and conclusory claim of retaliation fails to state a
claim upon which relief may be granted. For example, to state a claim for retaliation, Jennings
must allege sufficient facts to plausibly suggest, inter alia, that Defendants' actions "adversely ·
affected [his] First Amendment rights." Constantine v. Rectors & Visitors of George Mason
Univ., 411 F.3d 474,499 (4th Cir. 2005) (citation omitted). Jennings fails to provide any facts
about how Defendants took any actions against him that "adversely affected [his] First
Amendment rights." Id. Therefore, for these reasons, any such vague and conclusory retaliation
claim is insufficient to state a claim upon which relief may be granted and is subject to dismissal
without prejudice.
6
  Here, Jennings vaguely references that he was not allowed the same rights as other offenders. ·
(Compl. 9.) To the extent that Jennings intended this vague and conclusory allegation to suggest
that his rights under the Equal Protection Clause were violated, such a vague and conclusory
claim fails to state a claim upon which relief may be granted. Specifically, the Equal Protection
Clause of the Fourteenth Amendment commands that similarly situated persons be treated alike.
See City o/Cleburne v. Cleburne Living Ctr., 473 U.S. 432,439 (1985) (citing Plyler v. Doe, 457
U.S. 202,216 (1982)). In order to state an equal protection claim, Jennings must allege facts that
indicate: "that he has been treated differently from others with whom he is similarly situated and

                                                 9
       Based on the foregoing allegations, the Court construes Jennings to raise the

following claims for relief:

       Claim One:        Defendants violated Jennings's Fourteenth Amendment7
                         right to due process when he was not provided with an
                         appeal package for his institutional convictions and when
                         Defendants misled him about his right to appeal the
                         institutional convictions, which resulted in his (a) placement
                         in segregation, (b) loss of good time credits, (c) inability to
                         be housed at his re-entry site facility, and (d) placement at a
                         higher security institution. (Id. at 5-9.)

       Claim Two:        Defendants violated Jennings's Eighth Amendment8 rights
                         by placing him in segregation, revoking his good time
                         credits, denying him the ability to be housed at his re-entry
                         site location, and housing him at a higher security
                         institution. (Id. at 8-9.)

Plaintiff seeks monetary damages and injunctive relief. (Id. at 10.)

                                III. DUE PROCESS CLAUSE

       In Claim One (a), (b), (c), and (d), Jennings contends that Defendants violated his

right to due process. (Compl. 5-9.) The Due Process Clause applies when government

action deprives an individual of a legitimate liberty or property interest. Bd ofRegents of

State Coils. v. Roth, 408 U.S. 564, 569 ( 1972). Thus, the first step in analyzing a

procedural due process claim is to identify whether the alleged conduct affects a


that the unequal treatment was the result of intentional or purposeful discrimination." Morrison
v. Garraghty, 239 F.3d 648,654 (4th Cir. 2001). Jennings has not done so. Accordingly, any
such vague and conclusory equal protection claim is insufficient to state a claim upon which
relief may be granted and is subject to dismissal without prejudice.
7
  "No State shall ... deprive any person of life, liberty, or property, without due process of
law ...." U.S. Const. amend. XIV,§ 1.
8
 "Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted." U.S. Const. amend. VIII.

                                                 10
protected interest. Beverati v. Smith, 120 F.3d 500,502 (4th Cir. 1997) (citations

omitted). A liberty interest may arise from the Constitution itself or from state or federal

laws and policies. See Wilkinson v. Austin, 545 U.S. 209, 221-22 (2005).

    · The Supreme Court has held that "[t]he Due Process Clause standing alone confers

no liberty interest in freedom from state action taken 'within the sentence imposed."'

Sandin v. Conner, 515 U.S. 472,480 (1995) (quoting Hewitt v. Helms, 459 U.S. 460,468

(1983)). "[C]hanges in a prisoner[']s[] location, variations of daily routine, changes in

conditions of confinement (including administrative segregation), and the denial of

privileges [are] matters which every prisoner can anticipate [and which] are contemplated

by his [or her] original sentence to prison .... " Gaston v. Taylor, 946 F.2d 340, 343 (4th

Cir. 1991).

       To establish a state-created liberty interest, Jennings "must make a threshold

showing that the deprivation imposed amounts to an 'atypical and significant hardship' or

that it 'inevitably affect[s] the duration of his sentence."' Puranda v. Johnson,

No. 3:08CV687, 2009 WL 3175629, at *4 (E.D. Va. Sept. 30, 2009) (alteration in

original) (quoting Sandin v. Conner, 515 U.S. 472,484,487 (1995)). If Jennings makes

this threshold showing, he must then identify the state regulatory or statutory language

that creates a protected liberty interest in remaining free from such confinement. See id.

       Here, Jennings contends that Defendants violated his due process rights when he

was not provided with an appeal package for his institutional convictions and when

Defendants misled him about his right to appeal the institutional convictions, which he


                                             11
contends resulted in the imposition of the sanctions that are set forth in Claim One (a),

(b), (c), and (d). However, Jennings '4[does] not enjoy a procedural due process right to

an appeal." Coor v. Stansberry, No. 3:08CV61, 2008 WL 8289490, at *2 (E.D. Va. Dec.

31, 2008) (citing Wolffv. McDonnell, 418 U.S. 539, 563-71 (1974); Johnson v. Goord, .

487 F. Supp. 2d 377, 386 (S.D.N.Y. 2007)); see Moses v. Blocher, No. 5:07-CT-3070-

D, 2009 WL 5931221, at *5 (W.D.N.C. Jan. 16, 2009) (explaining that "Wolff ... does

not mandate that prison officials provide inmates with an appeal of a disciplinary

decision," and concluding that "[b]ecause plaintiff does not have a constitutional right to·

appeal his disciplinary conviction, he has failed to state a claim upon which relief may be

granted" citation omitted)), aff'd, 326 F. App'x 227 (4th Cir. 2009); cf Cole v. Holloway,

631 F. App'x 185, 186 (4th Cir. 2016) (explaining that "a false disciplinary charge cannot

serve as the basis for a constitutional claim," and affirming the dismissal of a plaintiffs

"claim that he was improperly charged with a disciplinary conviction and false promises

were made regarding its disposition" (citing Freeman v. Rideout, 808 F .2d 949, 951 (2d

Cir. 1986))). Furthermore, as explained below, Jennings fails to allege sufficient facts to.

plausibly suggest that the imposition of the sanctions set forth in Claim One (a), (b), (c),

and (d) violated his due process rights.

       In Claim One (a), Jennings contends that his inability to appeal his institutional

convictions resulted in his placement in segregation. (Compl. 8.) Although Jennings's

allegations regarding his placement in segregation and the duration of his confinement in

segregation lack precision, it appears that Jennings was "given 30 days disciplinary

segregation" for one of his 2016 disciplinary convictions (id.), and "30 days in

                                             12
disciplinary segregation" for one of his 2017 disciplinary convictions. (ECF No. 1-5

,i 8.) As an initial matter, the Constitution itself does not give rise to a liberty interest in

avoiding segregation. See Gaston, 946 F.2d at 343. Furthermore, with respect to the

existence of a state-created liberty interest, Jennings has provided no facts about life in

the general prison population nor has he provided any facts about the conditions of his

confinement in segregation. Therefore, Jennings has failed to allege any facts to suggest

that the conditions in segregation were significantly harsher than the conditions in the

general prison population. Cf Beverati, 120 F.3d at 504 (concluding that more

burdensome conditions in segregation were not sufficiently atypical). Accordingly,

Jennings has failed to allege any facts to plausibly suggest that his placement in

segregation for two separate thirty-day periods amounted to an "atypical and significant

hardship" such that a State might conceivably intend to create a liberty interest in

avoiding the conditions. Puranda, 2009 WL 3175629, at *4 (quoting Sandin, 515 U.S.

at 484,487). But see Jncumaa v. Stirling, 791 FJd 517, 531-32 (4th Cir. 2015) (finding.

that inmate's placement in solitary confinement for twenty years involved "severely

restrictive" conditions and constituted an atypical and significant hardship).

       With respect to Claim One (b ), in which Jennings contends that his inability to

appeal his institutional convictions resulted in the loss of good time credits, (Compl. 5-

6), to the extent that Jennings alleges that prison officials revoked vested good time

credits, his claim does implicate a protected liberty interest. Sciolino v. City ofNewport

News, Va., 480 F.3d 642,653 n.9 (4th Cir. 2007) (citing Wolff, 418 U.S. at 560-61).



                                               13
Nevertheless, the Constitution only guarantees the following minimal process prior to

revoking such credits:

       ( 1) an impartial tribunal; (2) written notice of the charges prior to the
       hearing; (3) an opportunity to call witnesses and present documentary
       evidence; (4) aid from a fellow inmate or staff representative if the issues
       are complex; and, (5) a written statement by the fact finder describing the
       evidence relied upon and the reasons for taking disciplinary action.

Coor, 2008 WL 8289490, at *2 (citing Wolff, 418 U.S. at 563-71). Jennings does not

allege that he was deprived of any of these procedural protections. Instead, Jennings

claims that he was denied his right to appeal, and as noted above, Jennings "[does] not

enjoy a procedural due process right to an appeal." Id. (citing Wolff, 418 U.S. at 563-71;

Johnson, 487 F. Supp. 2d at 386).

       In Claims One (c) and (d), Jennings contends that his inability to appeal his

institutional convictions prevented him from being housed at his re-entry site facility

(Claim One (c)) and resulted in his placement at a higher security institution (Claim

One (d)). (Compl. 8-9). However, "[t]he federal constitution itself vests no liberty

interest in inmates in retaining or receiving any particular security or custody status '[a]s

long as the [challenged] conditions or degree of confinement ... is within the sentence

imposed ... and is not otherwise violative of the Constitution."' Slezak v. Evatt, 21 F .3d

590, 594 (4th Cir. 1994) (alterations in original) (quoting Hewitt, 459 U.S. at 468).

Additionally, the Constitution does not "guarantee that the convicted prisoner will be

placed in any particular prison," Meachum v. Fano, 427 U.S. 215,224 (1976)), and "the

Constitution itself does not give rise to a liberty interest in avoiding transfer to more

adverse conditions of confinement." Wilkinson, 545 U.S. at 221 (citing Meachum v, 427

                                              14
U.S. at 225). Furthermore, to the extent that Jennings seeks to challenge his inability to

participate in any rehabilitative programs at his re-entry site facility, Jennings has no due

process right to participate in rehabilitative programs. See Moody v. Daggett, 429 U.S.

78, 88 n.9 (1976); see also Hall v. Russell, No. 7:18CV00326, 2018 WL 6191130, at *2.

(W.D. Va. Nov. 28, 2018) (citations omitted) (discussing that a Virginia state inmate had

no constitutional right to participate in a rehabilitative program).

       Thus, as explained above, with respect to Jennings's due process claims, which are

set forth in Claim One (a), (b), (c), and (d), Jennings does not "[does] not enjoy a

procedural due process right to an appeal," Coor, 2008 WL 8289490, at *2 (citing Wolff,

418 U.S. at 563-71; Johnson, 487 F. Supp. 2d at 3 86), and Jennings fails to show that

that the imposition of the above-discussed sanctions violated his due process rights.

Accordingly, for the reasons set forth above, the Motion to Dismiss will be granted with

respect to Claim One (a), (b), (c), and (d). Claim One (a) will be dismissed without

prejudice. Claim One (b), (c), and (d) will be dismissed with prejudice.

                               IV. EIGHTH AMENDMENT

       To state an Eighth Amendment claim, an inmate must allege facts that indicate

"(I) that objectively the deprivation of a basic human need was 'sufficiently serious,' and

(2) that subjectively the prison officials acted with a 'sufficiently culpable state of

mind."' Johnson v. Quinones, 145 F .3d 164, 167 (4th Cir. 1998) (quoting Wilson v.

Seiter, 501 U.S. 294,298 (1991)). Under the objective prong, the inmate must allege

facts to suggest that the deprivation complained of was extreme and amounted to more

than the "routine discomfort" that is "part of the penalty that criminal offenders pay for

                                              15
their offenses against society." Strickler v. Waters, 989 F.2d 1375, 1380 n.3 (quoting

Hudson v. McMillian, 503 U.S. 1, 9 (1992)). "In order to demonstrate such an extreme

deprivation, a prisoner must allege 'a serious or significant physical or emotional injury ·

resulting from the challenged conditions."' De 'Lonta v. Angelone, 330 F.3d 630,634

(4th Cir. 2003) (quoting Strickler, 989 F.2d at 1381).

       The subjective prong requires the plaintiff to allege facts that indicate a particular

defendant actually knew of and disregarded a substantial risk of serious harm to his

person. See Farmer v. Brennan, 511 U.S. 825,837 (1994). "Deliberate indifference is a

very high standard-a showing of mere negligence will not meet it." Grayson v. Peed,

195 F.3d 692,695 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

       [A] prison official cannot be found liable under the Eighth Amendment for
       denying an inmate humane conditions of confinement unless the official
       knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware of facts from which the inference could be
       drawn that a substantial risk of serious harm exists, and he must also draw
       the inference.

Farmer, 511 U.S. at 837. Farmer teaches "that general knowledge of facts creating a

substantial risk of harm is not enough. The prison official must also draw the inference

between those general facts and the specific risk of harm confronting the inmate."

Quinones, 145 F.3d at 168 (citing Farmer, 511 U.S. at 837); see Rich v. Bruce, 129 F.3d

336,338 (4th Cir. 1997). Thus, to survive a motion to dismiss, the deliberate indifference

standard requires a plaintiff to assert facts sufficient to form an inference that "the official

in question subjectively recognized a substantial risk of harm" and "that the official in

question subjectively recognized that his [or her] actions were 'inappropriate in light of .


                                               16
that risk."' Parrish ex rel. Lee v. Cleveland, 372 F.3d 294,303 (4th Cir. 2004) (quoting

Rich, 129 F .3d at 340 n.2).

       In Claim Two, Jennings contends that Defendants violated his Eighth Amendment

right to be free from cruel and unusual punishment by placing him in segregation,

revoking his good time credits, denying him the ability to be housed at his re-entry site

location, and housing him at a higher security institution. (Compl. 8-9.) Jennings further

contends that, as a result of his inability to be housed at his re-entry site location, he was

unable to see his family as often as he had previously seen them. (Id. at 8.)

       However, Jennings's complaints about the conditions of his confinement amount

to no more than "routine discomfort [that] is part of the penalty that criminal offenders

pay for their offenses against society." Strickler, 989 F.2d at 1380 n.3 (quoting Hudson,

503 U.S. at 9). As to the objective component, Jennings fails to allege that he sustained

any injury, much less a "serious or significant emotional injury as a result of these

conditions." Id. at 13 81. For this reason alone, his claim should be dismissed. See

DeBlasio v. Johnson, 128 F. Supp. 2d 315, 325-26 (E.D. Va. 2000) (finding that a loss of

recreation, telephone, canteen, and visitation privileges upon placement in segregation

does not violate the Eighth Amendment). Moreover, Jennings fails to allege any facts

that plausibly suggest that Defendants knew of and disregarded a substantial risk of

serious harm to Jennings from the conditions of which he complains.




                                              17
       Furthermore, with respect to Jennings's placement at a higher security level

institution, Jennings alleges neither a serious or significant emotional injury nor

deliberate indifference by Defendants. Additionally, "[Jennings] has not alleged anything

to suggest that his living conditions violate contemporary standards of decency.'' Canada

v. Ray, No. 7:08cv00219, 2010 WL 2179062, at *3 (W.D. Va. May 28, 2010) (rejecting

plaintiffs claim that being housed at Red Onion State Prison for nine years violated his

Eighth Amendment rights).

       Therefore, Claim Two will be dismissed without prejudice for failure to state a

claim upon which relief may be granted.

                V. MOTION FOR APPOINTMENT OF COUNSEL

       Jennings filed a Motion for Appointment of Counsel. (ECF No. 12.) Counsel

need not be appointed in § 1983 cases unless the case presents complex issues or

exceptional circumstances. See Fowler v. Lee, 18 F. App'x 164, 166 (4th Cir. 2001)

(citation omitted). This action presents no complex issues or exceptional circumstances.

Additionally, Jennings's pleadings demonstrate that he is competent to represent himself

in the action. Accordingly, Jennings's Motion for Appointment of Counsel (ECF

No. 12) will be denied without prejudice.

                                   VI. CONCLUSION

      The Motion to Dismiss (ECF No. 14) will be granted. Claims One (a) and Two

will be dismissed without prejudice. Claim One (b), (c), and (d) will be dismissed with




                                             18
prejudice. Jennings's Motion for Appointment of Counsel (ECF No. 12) will be denied

without prejudice. The action will be dismissed.

      An appropriate Order shall accompany this Memorandum Opinion.




                                  HENRY E. HUDSON
           •o.'J
Date: f'9.. ~ .. ~ 11 aoz.c,
Richmond, Virg nia
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                           19
